Van Vorst, J.
— The undertaking executed by the defendants, and upon which they are " prosecuted, was given on appeal to the court of appeals, from an order made by the general term of this court.
By this undertaking, the defendants obligated themselves to pay all costs and damages, which might be awarded against the appellant on such appeal. The court of appeals affirmed the order appealed from with costs. These costs have been adjusted by the clerk of the court at $106.60.
As those costs awarded by the court of appeals are general costs ( White agt. Anthony, 23 N. Y., 164), they could only be properly adjusted by the clerk (Code, sec. 311).
This disposes of the only question, necessary to be discussed on this motion, and the same is denied with costs.